Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application # 17261332 filed 08/23/2021. Claims 1-2 canceled. Claims 3-12 are subject to examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving section”, “a control section”, and “a transmitting section”  in claim 3, 8, and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding claims 3, 8, and 9: Since the claim limitation(s) uses elements “a receiving section”, “a control section”, and “a transmitting section”, it invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the
corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
	[Par. 0099] The radio base station 10 includes … transmitting/receiving sections 103.
[0123] The user terminal 20 includes … transmitting/receiving sections 203.
[0113] The control section (scheduler) 301 controls the entire radio base station 10. 
[0135] The control section 401 controls the entire user terminal 20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 3-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-23 of application 17260868 in view of R1-1806740 ("Corrections on CA operation", 3GPP TSG RAN WG1 Meeting #93, May 2018, submitted in IDS). 
This is a nonstatutory provisional obvious-type double patenting rejection.
Instant Application 17261332
Co-pending Application 17260868
3. (New) A terminal comprising: 

a receiving section that receives a downlink shared channel to which same symbol allocation is applied across a plurality of contiguous slots determined based on a repetition factor; and 

a control section that controls to transmit a transmission acknowledgement signal (HARQ- ACK) for reception of the downlink shared channel in the plurality of slots. by using a HARQ-ACK codebook in a certain slot, 



wherein, when the HARQ-ACK codebook is a HARQ-ACK codebook of type 1 that is semi- statically configured, the control section controls to report, as a NACK, the HARQ- ACK for reception of the downlink shared channel in a slot other than the certain slot.
10. (New) A terminal comprising: 

a receiving section that receives a downlink shared channel to which same symbol allocation is applied across a plurality of contiguous slots determined based on a repetition factor; and 

a control section that controls to transmit a transmission acknowledgement signal (HARQ- ACK) for reception of the downlink shared channel in the plurality of slots, by using a HARQ-ACK codebook in a certain slot.

14. (New) The terminal according to claim 10, 
wherein the HARQ-ACK codebook is a HARQ-ACK codebook of type 1 that is semi-statically configured.


Claim 10 and 14 of application 17260868 does not explicitly teach,
when the HARQ-ACK codebook is a HARQ-ACK codebook of type 1, the control section controls to report, as a NACK, the HARQ- ACK for reception of the downlink shared channel in a slot other than the certain slot.
However, in the same field of endeavor, R1-1806740 teaches,
when the HARQ-ACK codebook is a HARQ-ACK codebook of type 1, the control section controls to report, as a NACK, the HARQ- ACK for reception of the downlink shared channel in a slot other than the certain slot (R1-1806740; When the UE is configured with semi-static HARQ-ACK codebook … There are two alternatives for the HARQ-ACK value determination for a DL slot from DL slots #0-6. One is to report the valid HARQ-ACK only in the HARQ-ACK codebook for the UL slot that is determined by the indicated HARQACK timing in DL assignment and report NACK in the HARQ-ACK codebook for the other UL slots, Section 2.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Claim 10 and 14 of application 17260868 to include the use of reporting technique as taught by R1-1806740 in order to report HARQ-ACK (R1-1806740; Section 2.2).

Allowable Subject Matter
Claim 6, 11, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3-5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (He hereafter) (US 20190268803 A1) in view of R1-1806740 (R1-1806740 hereafter) ("Corrections on CA operation", 3GPP TSG RAN WG1 Meeting #93, May 2018, submitted in IDS).

Regarding claim 3, He teaches, A terminal comprising: 
a receiving section that receives a downlink shared channel to which same symbol allocation is applied across a plurality of contiguous slots determined based on a repetition factor (He; When a UE 102 is configured with X>1 (i.e. multi-slot DL transmission, X denotes the value of aggregationFactorDL), the same symbol allocation is applied across X consecutive slots, Par. 0116); and 
a control section that controls to transmit a transmission acknowledgement signal (HARQ- ACK) for reception of the downlink shared channel in the plurality of slots, by using a HARQ-ACK codebook in a certain slot (He; a size of the HARQ-ACK codebook may be determined at least based on the PDSCH-to-HARQ timing K1 values and the value of aggregation factor configured by higher layers, Par. 0118; As shown, the UE 102 is configured with a set of K1 values i.e. <0, 1, 2, 4, 6, 8, 10, 13> by higher layers and correspondingly determine to feedback HARQ-ACK for PDSCH transmission within a HARQ-ACK window 1310 in the UL slot index n, Par. 0125), 
wherein, when the HARQ-ACK codebook is a HARQ-ACK codebook of type 1 (He; Two types of HARQ-ACK codebooks may be defined for NR PDSCH transmissions: one may be named type-1 HARQ-ACK codebook, Par. 0117) that is semi- statically configured (He; the size of type 1 HARQ-ACK codebook is at least determined based on slot offset K0 and PDCCH monitoring occasions, which are separately configured by higher layers for a given UE 102, Par. 0127).   
Although He teaches codebook type, but fails to explicitly teach, 
when the HARQ-ACK codebook is a HARQ-ACK codebook of type 1, the control section controls to report, as a NACK, the HARQ- ACK for reception of the downlink shared channel in a slot other than the certain slot.
However, in the same field of endeavor, R1-1806740 teaches,
when the HARQ-ACK codebook is a HARQ-ACK codebook of type 1, the control section controls to report, as a NACK, the HARQ- ACK for reception of the downlink shared channel in a slot other than the certain slot (R1-1806740; When the UE is configured with semi-static HARQ-ACK codebook … There are two alternatives for the HARQ-ACK value determination for a DL slot from DL slots #0-6. One is to report the valid HARQ-ACK only in the HARQ-ACK codebook for the UL slot that is determined by the indicated HARQACK timing in DL assignment and report NACK in the HARQ-ACK codebook for the other UL slots, Section 2.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of He to include the use of reporting technique as taught by R1-1806740 in order to report HARQ-ACK (R1-1806740; Section 2.2).

Regarding claim 7, He teaches, A radio communication method for a terminal, comprising: 
receiving a downlink shared channel to which same symbol allocation is applied across a plurality of contiguous slots determined based on a repetition factor (He; When a UE 102 is configured with X>1 (i.e. multi-slot DL transmission, X denotes the value of aggregationFactorDL), the same symbol allocation is applied across X consecutive slots, Par. 0116); and 
controlling to transmit a transmission acknowledgement signal (HARQ- ACK) for reception of the downlink shared channel in the plurality of slots, by using a HARQ-ACK codebook in a certain slot (He; a size of the HARQ-ACK codebook may be determined at least based on the PDSCH-to-HARQ timing K1 values and the value of aggregation factor configured by higher layers, Par. 0118; As shown, the UE 102 is configured with a set of K1 values i.e. <0, 1, 2, 4, 6, 8, 10, 13> by higher layers and correspondingly determine to feedback HARQ-ACK for PDSCH transmission within a HARQ-ACK window 1310 in the UL slot index n, Par. 0125), 
wherein, when the HARQ-ACK codebook is a HARQ-ACK codebook of type 1 (He; Two types of HARQ-ACK codebooks may be defined for NR PDSCH transmissions: one may be named type-1 HARQ-ACK codebook, Par. 0117) that is semi- statically configured (He; the size of type 1 HARQ-ACK codebook is at least determined based on slot offset K0 and PDCCH monitoring occasions, which are separately configured by higher layers for a given UE 102, Par. 0127).  
Although He teaches codebook type, but fails to explicitly teach, 
when the HARQ-ACK codebook is a HARQ-ACK codebook of type 1, the control section controls to report, as a NACK, the HARQ- ACK for reception of the downlink shared channel in a slot other than the certain slot.
However, in the same field of endeavor, R1-1806740 teaches,
when the HARQ-ACK codebook is a HARQ-ACK codebook of type 1, the control section controls to report, as a NACK, the HARQ- ACK for reception of the downlink shared channel in a slot other than the certain slot (R1-1806740; When the UE is configured with semi-static HARQ-ACK codebook … There are two alternatives for the HARQ-ACK value determination for a DL slot from DL slots #0-6. One is to report the valid HARQ-ACK only in the HARQ-ACK codebook for the UL slot that is determined by the indicated HARQACK timing in DL assignment and report NACK in the HARQ-ACK codebook for the other UL slots, Section 2.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of He to include the use of reporting technique as taught by R1-1806740 in order to report HARQ-ACK (R1-1806740; Section 2.2).

Regarding claim 4, He-R1-1806740 teaches, The terminal according to claim 3, wherein the control section determines the certain slot based on a last slot in a time direction among the plurality of slots (R1-1806740; The HARQ-ACK reporting for multi-slot PDSCH transmission, i.e. when the UE is configured with aggregationFactorDL > 1, can be embodied by the definition of slot n that is determined by the last symbol of PDSCH, that can be interpreted as the last symbol of last aggregated slot of aggregationFactorDL slots, Section 2.3).  
The rational and motivation for adding this teaching of R1-1806740 is the same as for Claim 3.

Regarding claim 5 and claim 10, He-R1-1806740 teaches, The terminal according to claim 3 and The terminal according to claim 4 respectively, wherein the control section determines the certain slot based on a value indicated by downlink control information used for scheduling the downlink shared channel or a value configured by higher layer signaling (R1-1806740;For the UE procedure for reporting HARQ-ACK, TS 38.213 (section 9.2.3) specifies that "With reference to slots for PUCCH transmissions, if the UE detects a DCI format l_0 or a DCI format 1_1 scheduling a PDSCH reception or a DCI format 1_0 indicating a SPS PDSCH release over a number of symbols where the last symbol is within slot n , the UE shall provide corresponding HARQ-ACK information in a PUCCH transmission within slot n + k , where k is a number of slots and is indicated by the PDSCH-to-HARQ-timing-indicator field in the DCI format", Section 2.3).  
    The rational and motivation for adding this teaching of R1-1806740 is the same as for Claim 3.


Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He-R1-1806740 and in further view of SCHOBER et al. (SCHOBER hereafter) (US 20210153185 A1).

Regarding claim 8, He teaches, A base station comprising: 
a transmitting section that transmits a downlink shared channel to which same symbol allocation is applied across a plurality of contiguous slots determined based on a repetition factor (He; When a UE 102 is configured with X>1 (i.e. multi-slot DL transmission, X denotes the value of aggregationFactorDL), the same symbol allocation is applied across X consecutive slots, Par. 0116); and 
a control section that controls to receive, in a certain slot, a transmission acknowledgement signal (HARQ- ACK) codebook including a HARQ-ACK for the downlink shared channel in the plurality of slots (He; a size of the HARQ-ACK codebook may be determined at least based on the PDSCH-to-HARQ timing K1 values and the value of aggregation factor configured by higher layers, Par. 0118; As shown, the UE 102 is configured with a set of K1 values i.e. <0, 1, 2, 4, 6, 8, 10, 13> by higher layers and correspondingly determine to feedback HARQ-ACK for PDSCH transmission within a HARQ-ACK window 1310 in the UL slot index n, Par. 0125), 
wherein, when the HARQ-ACK codebook is a HARQ-ACK codebook of type 1 (He; Two types of HARQ-ACK codebooks may be defined for NR PDSCH transmissions: one may be named type-1 HARQ-ACK codebook, Par. 0117) that is semi- statically configured (He; the size of type 1 HARQ-ACK codebook is at least determined based on slot offset K0 and PDCCH monitoring occasions, which are separately configured by higher layers for a given UE 102, Par. 0127).  
Although He teaches codebook type, but fails to explicitly teach, 
when the HARQ-ACK codebook is a HARQ-ACK codebook of type 1, the control section controls to report, as a NACK, the HARQ- ACK for reception of the downlink shared channel in a slot other than the certain slot.
However, in the same field of endeavor, R1-1806740 teaches,
when the HARQ-ACK codebook is a HARQ-ACK codebook of type 1, the control section controls to report, as a NACK, the HARQ- ACK for reception of the downlink shared channel in a slot other than the certain slot (R1-1806740; When the UE is configured with semi-static HARQ-ACK codebook … There are two alternatives for the HARQ-ACK value determination for a DL slot from DL slots #0-6. One is to report the valid HARQ-ACK only in the HARQ-ACK codebook for the UL slot that is determined by the indicated HARQACK timing in DL assignment and report NACK in the HARQ-ACK codebook for the other UL slots, Section 2.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of He to include the use of reporting technique as taught by R1-1806740 in order to report HARQ-ACK (R1-1806740; Section 2.2).
Although He-R1-1806740 teaches PDSCH and HARQ-ACK, but fails to explicitly teach that PDSCH is transmitted by and HARQ-ACK is received by base station. However, in the same field of endeavor, SCHOBER teaches in Par. 0053 that “A UE and a gNB determine the slot occasions for candidate PDSCH reception M for PDSCHs to be ACKed in slot n as those PDSCH occasions that could have been scheduled to report HARQ feedback in slot n based on configured K1 values”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of He-R1-1806740 to include the use of gNB as taught by SCHOBER in order to configure UE (Par. 0053).

Regarding claim 9, He teaches, A system comprising a terminal and a base station, wherein the terminal comprises:
a receiving section that receives a downlink shared channel to which same symbol allocation is applied across a plurality of contiguous slots determined based on a repetition factor (He; When a UE 102 is configured with X>1 (i.e. multi-slot DL transmission, X denotes the value of aggregationFactorDL), the same symbol allocation is applied across X consecutive slots, Par. 0116); and 
a control section that controls to transmit a transmission acknowledgement signal (HARQ- ACK) for reception of the downlink shared channel in the plurality of slots, by using a HARQ-ACK codebook in a certain slot (He; a size of the HARQ-ACK codebook may be determined at least based on the PDSCH-to-HARQ timing K1 values and the value of aggregation factor configured by higher layers, Par. 0118; As shown, the UE 102 is configured with a set of K1 values i.e. <0, 1, 2, 4, 6, 8, 10, 13> by higher layers and correspondingly determine to feedback HARQ-ACK for PDSCH transmission within a HARQ-ACK window 1310 in the UL slot index n, Par. 0125), 
wherein, when the HARQ-ACK codebook is a HARQ-ACK codebook of type 1 (He; Two types of HARQ-ACK codebooks may be defined for NR PDSCH transmissions: one may be named type-1 HARQ-ACK codebook, Par. 0117) that is semi- statically configured (He; the size of type 1 HARQ-ACK codebook is at least determined based on slot offset K0 and PDCCH monitoring occasions, which are separately configured by higher layers for a given UE 102, Par. 0127),
and the base station comprises: 
a transmitting section that transmits the downlink shared channel  (He; When a UE 102 is configured with X>1 (i.e. multi-slot DL transmission, X denotes the value of aggregationFactorDL), the same symbol allocation is applied across X consecutive slots, Par. 0116); and 
a second control section that controls to receive, in the certain slot, the HARQ-ACK codebook (He; a size of the HARQ-ACK codebook may be determined at least based on the PDSCH-to-HARQ timing K1 values and the value of aggregation factor configured by higher layers, Par. 0118; As shown, the UE 102 is configured with a set of K1 values i.e. <0, 1, 2, 4, 6, 8, 10, 13> by higher layers and correspondingly determine to feedback HARQ-ACK for PDSCH transmission within a HARQ-ACK window 1310 in the UL slot index n, Par. 0125).
Although He teaches codebook type, but fails to explicitly teach, 
when the HARQ-ACK codebook is a HARQ-ACK codebook of type 1, the control section controls to report, as a NACK, the HARQ- ACK for reception of the downlink shared channel in a slot other than the certain slot.
However, in the same field of endeavor, R1-1806740 teaches,
when the HARQ-ACK codebook is a HARQ-ACK codebook of type 1, the control section controls to report, as a NACK, the HARQ- ACK for reception of the downlink shared channel in a slot other than the certain slot (R1-1806740; When the UE is configured with semi-static HARQ-ACK codebook … There are two alternatives for the HARQ-ACK value determination for a DL slot from DL slots #0-6. One is to report the valid HARQ-ACK only in the HARQ-ACK codebook for the UL slot that is determined by the indicated HARQACK timing in DL assignment and report NACK in the HARQ-ACK codebook for the other UL slots, Section 2.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of He to include the use of reporting technique as taught by R1-1806740 in order to report HARQ-ACK (R1-1806740; Section 2.2).
Although He-R1-1806740 teaches PDSCH and HARQ-ACK, but fails to explicitly teach that PDSCH is transmitted by and HARQ-ACK is received by base station. However, in the same field of endeavor, SCHOBER teaches in Par. 0053 that “A UE and a gNB determine the slot occasions for candidate PDSCH reception M for PDSCHs to be ACKed in slot n as those PDSCH occasions that could have been scheduled to report HARQ feedback in slot n based on configured K1 values”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of He-R1-1806740 to include the use of gNB as taught by SCHOBER in order to configure UE (Par. 0053).

  
Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416